******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        BETH KELLER v. RICHARD KELLER
                  (AC 36389)
                 Lavine, Beach and Prescott, Js.
        Argued March 12—officially released July 14, 2015

  (Appeal from Superior Court, judicial district of
             Middlesex, Adelman, J.)
  Tara C. Dugo, with whom, on the brief, was Norman
A. Roberts II, for the appellant (plaintiff).
  Michael J. Weil, with whom, on the brief, was Reuben
S. Midler, for the appellee (defendant).
                          Opinion

   BEACH, J. In this marital dissolution action, the plain-
tiff, Beth Keller, appeals from an order of contempt
entered against her by the trial court in the course of the
proceedings dissolving her marriage to the defendant,
Richard Keller. The plaintiff claims that the court erred
in finding her in contempt for failing to provide the
defendant with her address after leaving the family
home. The defendant argues that the appeal is moot.
We do not agree that the appeal is moot, and we affirm
the judgment of the trial court.
   The record, including a prior opinion of this court,
reveals the following facts and procedural history. ‘‘The
parties married on August 15, 1992. They have three
minor children, born in 1996, 1999 and 2002. The plain-
tiff brought this dissolution action in May, 2011 . . . .
On July 15, 2011, the parties entered into a court-
approved stipulation agreeing, among other things, that
the defendant would have exclusive possession of the
jointly owned marital home located in Greenwich until
the final judgment in the dissolution action, [and] the
parties would share custody of the children subject to
an agreed parenting plan . . . .’’ Keller v. Keller, 141
Conn. App. 681, 682, 64 A.3d 776 (2013). The automatic
orders mandated in Practice Book § 25-5 were served
with the complaint. On June 8, 2012, the court approved
a parenting plan, which was agreed to by both parties.
The June, 2012 parenting plan contained a provision
requiring that each ‘‘parent will provide the other with
his or her residence address, e-mail address and all
telephone and fax numbers at which he or she may
regularly be reached, and will promptly provide updates
as necessary.’’ The plan also contained a provision
requiring notice regarding vacation travel with
children.1
  Pursuant to the July, 2011 stipulation, the plaintiff
moved out of the family residence on Echo Lane in
Greenwich in July, 2011. From August, 2011 until Octo-
ber 16, 2013, the plaintiff lived on Hendrie Avenue in
Greenwich. On October 16, 2013, the plaintiff and the
minor children moved to Valley Road, Cos Cob.
  On October 24, 2013, the defendant filed a motion
for contempt alleging that the plaintiff was in contempt
of court for violating Practice Book § 25-5 (a) (2)2 and
the June, 2012 order of the court. Following a hearing
on November 6, 2013, the court held the plaintiff in
contempt for failing to provide the defendant with
required information regarding her new residence at 71
Valley Road. The court also held the plaintiff in con-
tempt for violating paragraph 8 of the June, 2012 order
of the court, which, inter alia, required that the plaintiff
provide the defendant with sufficient notice and contact
information during a vacation she took with the children
to California. The court did not impose sanctions for
the contempt citations. This appeal followed.
  The marriage was dissolved by the trial court in a
written memorandum of decision on July 9, 2014.
                             I
   The defendant claims that the plaintiff’s appeal is
moot because the court provided two reasons for find-
ing the plaintiff in contempt, and the plaintiff is chal-
lenging only one of the reasons on appeal. Because one
reason remains unchallenged, according to the defen-
dant, the plaintiff cannot obtain practical relief, regard-
less of this court’s action on the challenged reason.
Although we generally agree with the proposition of
law relied on by the defendant, we disagree that the
proposition applies in the context of this case.3
   ‘‘Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
[a] court’s subject matter jurisdiction . . . . Because
courts are established to resolve actual controversies,
before a claimed controversy is entitled to a resolution
on the merits it must be justiciable. Justiciability
requires (1) that there be an actual controversy between
or among the parties to the dispute . . . (2) that the
interests of the parties be adverse . . . (3) that the
matter in controversy be capable of being adjudicated
by judicial power . . . and (4) that the determination
of the controversy will result in practical relief to the
complainant. . . .
   ‘‘Concentrating on the fourth factor for justiciability,
[i]t is not the province of appellate courts to decide
moot questions, disconnected from the granting of
actual relief or from the determination of which no
practical relief can follow. . . . In determining moot-
ness, the dispositive question is whether a successful
appeal would benefit the plaintiff or defendant in any
way. . . . When, during the pendency of an appeal,
events have occurred that preclude an appellate court
from granting any practical relief through its disposition
of the merits, a case has become moot. . . . Mootness
implicates this court’s subject matter jurisdiction, rais-
ing a question of law over which we exercise plenary
review.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) Brody v. Brody, 145 Conn.
App. 654, 666–67, 77 A.3d 156 (2013).
   The court found4 the plaintiff in contempt both for
failing to provide the defendant with her new address,
and failing to give the defendant sufficient details and
contact information for a trip that she took with the
children to California.5 The defendant argues that even
if this court were to conclude that the trial court erred
in holding the plaintiff in contempt for failing to provide
the defendant with her address, the plaintiff has not
challenged the order of contempt for failing to provide
details of the California vacation. The plaintiff argues
that the orders were two separate findings of contempt,
and the relief she is requesting is simply to have one
fewer finding of contempt on her record.6
   From our review of the record, it appears that the
trial court made two separate findings of contempt.7
We construe the record in a manner favoring the exis-
tence of jurisdiction, where two constructions are pos-
sible. Raftopol v. Ramey, 299 Conn. 681, 695, 12 A.3d
783 (2011) (‘‘Where a decision as to whether a court
has subject matter jurisdiction is required, every pre-
sumption favoring jurisdiction should be indulged. . . .
[T]he general rule of jurisdiction . . . is that nothing
shall be intended to be out of the jurisdiction of a
Superior Court but that which specially appears to be
so . . . . [N]o court is to be ousted of its jurisdiction
by implication.’’ [Citations omitted; internal quotation
marks omitted]). ‘‘Even without the imposition of a
penalty, the fact that a trial court has made a finding
of contempt may well affect a later court’s determina-
tion of the penalty to be imposed after a future finding
of contempt.’’ Kennedy v. Kennedy, 114 Conn. App.
143, 147, 968 A.2d 1002, cert. denied, 292 Conn. 918,
973 A.2d 1275 (2009); see also Sgarellino v. Hightower,
13 Conn. App. 591, 594–95, 538 A.2d 1065 (1988). The
relief requested in this appeal by the plaintiff, reversal
of one of the charges of contempt, would benefit the
plaintiff, however slightly.
   The defendant alternatively argues that a judgment
of dissolution has since been entered in this case, and
the court’s finding of contempt regarding the pendente
lite order was subsumed by the final judgment. The
defendant is correct that ‘‘[p]endente lite orders neces-
sarily cease to exist once a final judgment in the dispute
has been rendered because their purpose is extin-
guished at that time.’’ (Internal quotation marks omit-
ted.) LaFaci-Zitzkat v. Zitzkat, 19 Conn. App. 805, 806,
562 A.2d 527 (1989); see, e.g., Altraide v. Altraide, 153
Conn. App. 327, 332, 101 A.3d 317 (appeal from pen-
dente lite orders moot after final judgment of dissolu-
tion rendered), cert. denied, 315 Conn. 905, 104 A.3d
759 (2014). The plaintiff, however, has appealed from
an order of contempt for violating Practice Book § 25-
5 (a) (2), which was not subsumed into the final judg-
ment on the divorce action. See Stoner v. Stoner, 163
Conn. 345, 359, 307 A.2d 146 (1972) (‘‘[a]n adjudication
of contempt is final and may be reviewed only on ques-
tions of jurisdiction such as whether the court had
authority to impose the punishment inflicted and
whether the act or acts for which the penalty was
imposed could constitute a contempt’’ [internal quota-
tion marks omitted]). The appeal is not moot, and this
court has jurisdiction to consider the merits.
                             II
  The plaintiff claims that the trial court erred in finding
her in contempt for violating Practice Book § 25-5 (a)
(2) and paragraph 7 of the June, 2012 court order con-
taining the parenting agreement.8 We disagree.
   We turn first to the standard of review. ‘‘First, we
must resolve the threshold question of whether the
underlying order constituted a court order that was
sufficiently clear and unambiguous so as to support a
judgment of contempt. . . . This is a legal inquiry sub-
ject to de novo review. . . . Second, if we conclude
that the underlying court order was sufficiently clear
and unambiguous, we must then determine whether the
trial court abused its discretion in issuing, or refusing
to issue, a judgment of contempt, which includes a
review of the trial court’s determination of whether the
violation was wilful9 or excused by a good faith dispute
or misunderstanding.’’ (Footnote added; internal quota-
tion marks omitted.) Mekrut v. Suits, 147 Conn. App.
794, 799, 84 A.3d 466 (2014).
   Immediately after finding the plaintiff in contempt
for failing to provide information about the vacation,
the trial court stated: ‘‘Regarding the house, I’m going
to find the plaintiff in contempt. . . . Moving to the
new house, the giving of the address. I think it’s clear
that [the defendant] knew where the people were, but
you have an absolute duty to give him specific informa-
tion as to what your address and phone number
[were].’’10 The plaintiff testified that she had verbally
informed the defendant of her relocation on an occasion
when they were exchanging the children: ‘‘I told him I
was moving across from Dave’s Cycle’s into one of the
two townhouses on Valley Road at the corner.’’ She
also testified that there were only two townhouses on
that road, both on the corner, and that they had the
same address, but one of them was clearly vacant. The
plaintiff’s first claim essentially is that the automatic
order in Practice Book § 25-5, was at best ambiguous.
The plaintiff argues that the trial court misapplied § 25-
5 (a) (2) when it found her in contempt. The plaintiff
argues that § 25-5 (a) (2) does not apply to the move
from the Hendrie Avenue address to the Valley Road
address because the plaintiff had moved to the Hendrie
Avenue address from the family residence two years
earlier. Application of § 25-5 (a) (2) is, according to the
plaintiff, limited by its terms to requiring information
about the new residence after only the initial move from
a family home, and not after any subsequent moves.
The defendant argues that ‘‘the trial court could have
reasonably interpreted this provision to require that
any time a parent who previously resided at the family
residence relocates to any residence, that parent must
provide the other party with written notification.’’ The
defendant also argues that from a public policy perspec-
tive, it makes little sense to require one parent to inform
the other only of his or her first address after moving
out of the family residence.
  Practice Book § 25-5 provides in relevant part: ‘‘The
following automatic orders shall apply to both parties,
with service of the automatic orders to be made with
service of process of a complaint for dissolution of
marriage . . . . The automatic orders shall be effective
with regard to the plaintiff or the applicant upon the
signing of the complaint or the application and with
regard to the defendant or the respondent upon service
and shall remain in place during the pendency of the
action, unless terminated, modified, or amended by fur-
ther order of a judicial authority upon motion of either
of the parties . . . (a) . . . (2) A party vacating the
family residence shall notify the other party or the other
party’s attorney, in writing, within forty-eight hours of
such move, of an address where the relocated party
can receive communication. This provision shall not
apply if and to the extent there is a prior, contradictory
order of a judicial authority . . . .’’11
   The plaintiff also claims that the trial court erred in
finding her in contempt for violating an ‘‘absolute duty’’
under the June 8, 2012 stipulation and failing to notify
the defendant of her new address. The plaintiff argues
that she orally provided the defendant with a descrip-
tion of the location of her residence, and that he knew
where she and the minor children were residing,
because he had dropped off the children at the Valley
Road address on more than one occasion before filing
the motion for contempt. The June, 2012 order incorpo-
rated paragraph 7 of the parenting agreement: ‘‘Each
parent will provide the other with his or her residence
address, e-mail address and all telephone and fax num-
bers at which he or she may regularly be reached, and
will promptly provide updates as necessary.’’ The order
is clear and unambiguous.
   The plaintiff argues that the contempt order must be
reversed because a close reading of both Practice Book
§ 25-5 (a) (2) and the June, 2012 order shows that nei-
ther by itself literally applied to the facts of this case.
The June, 2012 order is clear on its face and, by itself,
provides a basis for a finding of contempt.12 The motion
for contempt and the court’s 2013 order rely on both
the rules of practice and the June, 2012 order; there is
one finding of contempt, which concludes that both
orders were violated. Even if the defendant may have
known where the new home was, the court’s finding
of contempt stressed that the plaintiff did not provide
the defendant with all of the required contact informa-
tion, including the actual address. The factual finding
is not clearly erroneous. An operative address fulfills
many purposes, including mailing, global positioning
system location for directions, and the like. The court
did not abuse its discretion in concluding that the plain-
tiff did not affirmatively comply with the clear order,
and the court did not abuse its discretion in finding the
plaintiff in contempt.
  The judgment is affirmed.
  In this opinion LAVINE, J., concurred.
   1
     Paragraph 8 states: ‘‘Each parent will keep the other informed of the
whereabouts, including a telephone number of the minor children if the
children will not be sleeping in the residence of the parent for two or more
nights. Either parent may take the children out of state overnight on holidays
or for vacations or visitation, so long as a written itinerary containing the
address and telephone number of the destination(s), travel arrangements
and lodging accommodations is provided to the other parent 24 hours in
advance of the departure, unless the travel is outside the New York City
Metropolitan area, in which case five (5) days [advance] notice shall be
required.’’
   2
     Practice Book § 25-5 (a) (2) provides in relevant part: ‘‘A party vacating
the family residence shall notify the other party or the other party’s attorney,
in writing, within forty-eight hours of such move, of an address where the
relocated party can receive communication. . . .’’
   3
     The defendant also claims that the record is inadequate for review
because the court did not specify in its oral ruling whether it held the
plaintiff in contempt for violating Practice Book § 25-5 (a) (2) or the court’s
June, 2012 order adopting the parenting plan and the plaintiff failed to seek
an articulation. Because we conclude that the court could have found the
plaintiff in contempt under both of the bases the defendant alleged in his
motion, we do not agree with the defendant that the record is inadequate
for review.
   4
     There was no written order of contempt. The order appears in a transcript
of the proceedings.
   5
     The court’s finding regarding the vacation itinerary was clear: ‘‘[The
plaintiff’s] itinerary was worthless. It’s nonsense. [The defendant] certainly
had the right, certainly under the plan and just in common decency to know
the name of the airline and to know the flight number. What would have
happened had there been a plane crash that day? . . . [Addressing the
plaintiff] . . . I think in terms of the notice regarding the vacation I will
find the plaintiff to be in contempt and that she’s violated [p]aragraph 8 of
the agreement dated June 8, 2012.’’
   6
     The court stated that ‘‘the mere finding of contempt is a serious sanction.
It will impact future courts who may have to make rulings in this case
because they will look in the file and see that you’ve been found to be in
contempt of the court order.
   ‘‘So, please don’t walk away thinking because I’m not paying any money
I’ve won. You haven’t won; you’ve been found to be wrong. And you need
to correct your behavior, you need to be more careful in the way you
communicate this information to [the defendant].’’
   7
     The court stated: ‘‘I think, in terms of the notice regarding the vacation,
I will find the plaintiff to be in contempt and that she’s violated paragraph
8 of the agreement dated June 8, 2012. . . . Regarding the house, I’m going
to find the plaintiff in contempt . . . . Moving to the new house, the giving
of the address. I think it’s clear that [the defendant] knew where the people
were, but you have an absolute duty to give him specific information as to
what your address and phone number . . . .’’
   8
     The plaintiff also argues that ‘‘it would be useless and futile to require
the plaintiff to notify the defendant of [her address] which he had demon-
strated (by dropping off the children at the new residence) he already knew.’’
Even if the defendant knew generally where the children were, the plaintiff’s
obligation to provide him with the actual address of her residence under
Practice Book § 25-5 (a) (2) and paragraph 7 of the June, 2012 order was
not satisfied. We further note that the plaintiff’s general location is different
from her actual address; a precise address serves a number of functions.
   9
     We do not address whether the plaintiff’s action was wilful, because the
court made no finding in that regard, and neither party has raised it in his
or her brief. ‘‘[W]e presume that the trial court, in rendering its judgment
. . . undertook the proper analysis of the law and the facts.’’ (Internal
quotation marks omitted.) Brett Stone Painting & Maintenance, LLC v.
New England Bank, 143 Conn. App. 671, 681, 72 A.3d 1121 (2013).
   10
      Neither the plaintiff nor the defendant mentions in his or her brief the
failure to give a telephone number. Because we conclude that the court did
not abuse its discretion in holding the plaintiff in contempt for failing to
provide the defendant with her address, we need not consider whether the
plaintiff’s failure to provide the defendant with a current telephone number
or to inform him that her telephone number had not changed violated
Practice Book § 25-5 (a) (2) and the June, 2012 court order.
   11
      The defendant correctly points out that the automatic orders were
attached to the plaintiff’s complaint and were summarized as follows: ‘‘Both
parties shall . . . [t]ell the other person in writing within forty-eight hours
about your new address or a place where you can receive mail if you move
out of the family home (if you share children under [eighteen] years old).’’
   12
      Although we need not decide whether Practice Book § 25-5 (a) (2)
provided an alternative basis for contempt, we note that a construction of
§ 25-5 (a) (2) to the effect that there is no obligation to provide precise
information after the first move from the family home may be unworkable
and lead to bizarre results.